Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite “a flexible sheath coupled to an outer surface of the elastomeric sheath and forming a collapsible lumen between an inner surface of the flexible sheath and the outer surface of the elastomeric sheath”.  The recitation of “a flexible sheath” and “a collapsible lumen” in light of the specification is unclear and creates contradictions.  Initially, the specification does not contain the label “flexible sheath”, but can be interpreted to be element 140 as in figs 4A-4C.  This element is labeled in the specification as “a collapsible lumen 140” [0043], but the claimed “collapsible lumen” of the claim can 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower et al. US PG PUB 2006/0063973 in view of Voss et al. 2010/0198159, and further in view of Silverstein et al. 5,025,778.
As to Claim 1, Makower discloses a surgical apparatus comprising: 
an elastomeric sheath (e.g., 600, Fig. 6A-6C and other embodiments) defining a first lumen (e.g., 602, Fig. 6A-6C) configured to receive an endoscope and a second lumen (e.g., 608, Fig. 6A-6C) configured to receive a surgical tool (e.g., paragraph [0154-0155]).  Makower does not disclose “the elastomeric sheath having a circular cross-section, and the first lumen and the second lumen having semi-circular cross-sections to define the circular cross-section of the elastomeric sheath, wherein the first lumen and the second lumen are separated by an elastomeric wall formed within the elastomeric sheath”.  Voss teaches a sheath configuration as in Makower where the cylindrical channels are stacked (Makower fig 6 and Voss figs 23-26), but additionally provides a suitable variation to this embodiment where a the elastomeric sheath having a circular cross-section, and the first lumen and the second lumen having semi-circular cross-sections to define the circular cross-section of the elastomeric sheath, wherein the first lumen and the second lumen are separated by an elastomeric wall formed within the elastomeric sheath” because it provides the user flexibility in choosing the tools to which are inserted in the sheath since the wall has a measure of flexibility.
Makower does not disclose “a flexible sheath coupled to an outer surface of the elastomeric sheath and forming a collapsible lumen between an inner surface of the flexible sheath and the outer surface of the elastomeric sheath”.  Silverstein teaches various different channel configurations (fig 2A-7) can be utilized in an endoscope device, the endoscope device as in Makower, including a configuration that is also disclosed by Makower (fig 2B where the additional lumen and the main lumen contact at a tangent point on the circumference of the main lumen).  Silverstein also teaches the same configuration as the invention in fig 7 where the additional lumen and the main lumen share a common wall, and the outer sheath is considered to be coupled to the main sheath, thereby meeting the limitations of the claim.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Silverstein into the invention of Makower in order to configure an additional lumen, e.g. as claimed, because it provides a device with a potentially smaller cross-sectional area leading to a less invasive structure and therefore a potentially less traumatic surgical procedure.
Makower further discloses 
As to Claim 2, Makower discloses the surgical apparatus according to Claim 1, as discussed above.
Makower further discloses wherein the navigation sensor is an electromagnetic sensor configured to be detectable in an electromagnetic field (e.g., paragraph [0154]).
As to Claim 3, Makower discloses the surgical apparatus according to Claim 1, as discussed above.
Makower further discloses further comprising a surgical tool positioned through the second lumen of the elastomeric sheath (Makower figs 6A-C discloses both lumens are hollow channels which are capable of having a surgical tool positioned therein) and including a navigation sensor disposed on a distal portion thereof (e.g., paragraph [0219]).
As to Claim 5, Makower discloses the surgical apparatus according to Claim 1, as discussed above.
Makower further discloses wherein the elastomeric sheath has a lubricious inner surface (e.g., paragraph [0185]).
As to Claim 6, Makower discloses the surgical apparatus according to Claim 1, as discussed above.
Makower further discloses further comprising an endoscope positioned through the first lumen of the elastomeric sheath and a surgical tool positioned through the second lumen of the elastomeric sheath, wherein the first lumen tightly conforms to the endoscope and the second lumen tightly conforms to the surgical tool to limit movement (Makower as further examples of use conditions in figs 6C-I, shows the normal operation of the sheath where the inserted instruments appreciably fill the available empty space of the lumens, including the full diameters of the lumen.  As such, continuing with the same reasoning, the inserted tools of modified Makower would also be expected to appreciably fill at least the diametric 
As to Claim 7, Makower discloses the surgical apparatus according to Claim 6, as discussed above.
Makower further discloses wherein the endoscope includes at least one of a light source, a camera, or a working channel configured to receive an additional surgical tool (e.g., paragraph [0155]).
As to Claim 8, Makower discloses the surgical apparatus according to Claim 6, as discussed above.
Makower further discloses wherein the surgical tool is a catheter configured to provide at least one of aspiration or suction (e.g., paragraph [0216]).
As to Claim 9, Makower discloses the surgical apparatus according to Claim 1, as discussed above.
Makower further discloses a balloon anchor disposed on a distal portion of the elastomeric sheath (e.g., paragraph [0149]).
As to Claim 10, Makower discloses the surgical apparatus according to Claim 9, as discussed above.
Makower further discloses wherein the balloon anchor is configured to receive at least one of air or liquid to inflate the balloon anchor (e.g., paragraph [0149]).
As to Claim 12, modified Makower as in claim 1 discloses the surgical apparatus according to Claim 1, as discussed above including wherein the collapsible lumen is configured to receive an additional surgical tool, wherein the collapsible lumen expands when it receives the additional surgical tool to conform to the shape of the additional surgical tool when the additional surgical tool is received within the collapsible lumen (Silverstein: 5:65-66 describes the lumen as a flexible tubing which therefore is capable of expanding when a tool is inserted within.  
Claim(s) 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi in view of Voss, Silverstein, and Makower et al.
As to Claim 14, Lombardi discloses a surgical apparatus comprising:
an elastomeric sheath (e.g., 12, Fig. 7A, 7B) configured to receive an endoscope (e.g., paragraph [0045], [0047], [0049]).
Lombardi does not disclose “the elastomeric sheath defining a first lumen and a second lumen having semi-circular cross-sections to define a circular cross-section of the elastomeric sheath”.  Voss teaches a sheath configuration variant from a cylindrical shaft where a transverse elastic wall is provided in the shaft to define the two separate channels (fig 27A – 29B), in effect disclosing the claimed invention.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Voss into the invention of Lombardi in order to configure “the elastomeric sheath defining a first lumen and a second lumen having semi-circular cross-sections to define a circular cross-section of the elastomeric sheath” because it provides multiple channels in a sheath and provides the user flexibility in choosing the tools to which are inserted in each of the channels since the wall has a measure of flexibility.
Lombardi does not disclose “a flexible sheath coupled to an outer surface of the elastomeric sheath and forming a collapsible lumen between an inner surface of the flexible sheath and the outer surface of the elastomeric sheath”.  Silverstein teaches various different channel configurations (fig 2A-7) can be utilized in an endoscope device, the endoscope device as in Makower, including a configuration that is also disclosed by Lombardi (fig 2B where the additional lumen and the main lumen contact at a tangent point on the circumference of the main lumen).  Silverstein also teaches the same configuration as the invention in fig 7 where the additional lumen and the main lumen share a common wall, and the outer sheath is considered to be coupled to the main sheath, thereby meeting the limitations of the claim.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Silverstein into the invention of Lombardi in order to configure an additional lumen, e.g. as claimed, because it provides a device with a potentially smaller cross-sectional area leading to a less invasive structure and therefore a potentially less traumatic surgical procedure.
Lombardi does not disclose a navigation sensor disposed on a distal portion of the elastomeric sheath.
However, in the same field of endeavor, Makower teaches a navigation sensor (e.g., 604, Fig. 6A,) disposed on a distal portion of an elastomeric sheath (e.g., paragraph [0154]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the navigation sensor as taught by Makower for the advantage of to track the position of catheter, cannula or other device within the body (paragraph [0018] of Makower).
As to Claim 15, Lombardi, Voss, Silverstein, and Makower disclose the surgical apparatus according to Claim 14, as discussed above.
Makower is relied upon for teaching the navigational sensor and Makower further teaches wherein the navigation sensor is an electromagnetic sensor, the electromagnetic sensor configured to be detectable in an electromagnetic field (e.g., paragraph [0154]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the navigation sensor as taught by Makower for the advantage of to track the position of catheter, cannula or other device within the body (paragraph [0018] of Makower).
As to Claim 16, Lombardi, Voss, Silverstein
Lombardi further discloses wherein the collapsible lumen is configured to receive an additional surgical tool, wherein the collapsible lumen expands when it receives the additional surgical tool (e.g., paragraph [0052]).
As to Claim 18, Lombardi, Voss, Silverstein, and Makower disclose the surgical apparatus according to Claim 14, as discussed above.
Lombardi further discloses wherein the elastomeric sheath has a lubricious inner surface (e.g., paragraph [0052]).
As to Claim 19, Lombardi, Voss, Silverstein, and Makower disclose the surgical apparatus according to Claim 14, as discussed above.
Lombardi further discloses further comprising an endoscope received within the first lumen such that the first lumen tightly conforms to the endoscope to limit movement (Makower as further examples of use conditions in figs 6C-I, shows the normal operation of the sheath where the inserted instruments appreciably fill the available empty space of the lumens, including the full diameters of the lumen.  As such, continuing with the same reasoning, the inserted tools of modified Makower would also be expected to appreciably fill at least the diametric space of the lumen and therefore provide a “tight” fit which conforms to the shape of the inserted instruments) of the endoscope along a longitudinal axis defined by the elastomeric sheath (e.g., Fig. 3A, 3B, 4).
As to Claim 20, Lombardi, Voss, Silverstein, and Makower disclose the surgical apparatus according to Claim 19, as discussed above.
Lombardi further discloses wherein the endoscope includes at least one of a light source, a camera, or a working channel configured to receive an additional surgical tool (e.g., Abstract, “endoscope has a body with an insertion tube having optics at its distal end”).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Lombardi is not relied upon for the disputed claim amendments.  Silverstein, a newly applied reference is relied upon to teach these newly amended claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jae Woo/Examiner, Art Unit 3795